Title: To George Washington from John Jay, 8 February 1797
From: Jay, John
To: Washington, George


                        
                            Dear Sir 
                            Albany 8 Feby 1797
                        
                        I Yesterday recd Information that Col. Walker the naval officer for New York,
                            has resigned; and am requested to mention Mr Henry Remson, the Son of the late Mr Henry
                            Remson of that city, as a proper Person to succeed him.
                        I am apprized of the Delicacy of such Recommendations—they too often require a
                            Degree of caution and Reserve, not easy to observe or express with Precision—on this
                            occasion I find myself free from Embarasments.
                        Mr Remson was formerly a clerk in Mr Thompsons office—His modest Deportment,
                            together with Mr Thompsons Recommendation, enduced me to select him for the place of under
                            Secretary or first Clerk in the office for foreign affairs. when you did me the Honor to
                            place me on the Bench, I left him in the office, without having had Reason to wish that his
                            Conduct on any occasion had been otherwise than it was. He has since accepted an appointment
                            in the Branch Bank at New York, where he now is.
                        I think him competent to the office in Question. of his Integrity Punctuality
                            and Industry I never entertained a Doubt; nor have I ever heard of any Doubts or opinions to
                            his prejudice being entertained by others. I have the Honor to be with perfect Respect
                            Esteem and Attachment Dear Sir Your most obt and hble Servt
                        
                            John Jay
                            
                        
                    